                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF NEW MEXICO

In re:

BARTHOLOMEW JOHN LALLY
         Debtor.                                                        Case No. 20-11368-JS7


BARTHOLOMEW JOHN LALLY,

         Plaintiff,
vs.                                                                     Adv. No: _______________

LUCRECE BORREGO,

         Defendant.

      COMPLAINT FOR INJUNCTIVE RELIEF, PUNITIVE DAMAGES, AND
  ATTORNEY’S FEES UNDER §362 FOR VIOLATION OF THE AUTOMATIC STAY,
        MISREPRESENTATION, DEFAMATION, LIBEL AND SLANDER


         COMES NOW, Bartholomew John Lally (“Plaintiff” or “Lally”), by and through his

attorney of record, Davis Miles McGuire Gardner, PLLC (Ron Holmes), and hereby states in

support of his Complaint for Injunctive Relief, Punitive Damages and Attorneys’ fees under §362

for Violation of the Automatic Stay, Misrepresentation, Defamation, Libel and Slander and

Common Law Tort, and Plaintiff states the following:

                                           I. INTRODUCTION

         1.      This is an action for injunctive relief, actual damages, punitive damages, and legal

fees and expenses filed by the Plaintiff for the Defendant’s willful, wanton and malicious

publication of false statement to creditors of the Bankruptcy estate.




                                                  1


Case 20-11368-j7         Doc 14     Filed 08/21/20     Entered 08/21/20 16:06:52 Page 1 of 14
       2.      With this action, Lally seeks to hold Defendant accountable for her tortious acts, to

compel Defendant to retract the statements she has made and published, including any social

media or websites, and/or compel Defendant to remove the statements so posted.

                                   II. JURISDICTION AND VENUE

       3.      This Court has jurisdiction to consider the claims in this Complaint for Damages

and for Injunctive and Declaratory relief pursuant to 28 U.S.C. § 1331, 1334 and 1337. The Court

has the authority to enter a final order regarding this contested matter because it constitutes a core

proceeding as contemplated by 28 U.S.C. § 157(b) (2)(A), (E), (G), (I), (J) and (0). Pursuant to

Sections 1408, 1409, and 1391(b) of Title 28 of the United States Code, venue is proper in the

District of New Mexico.

                                               III. PARTIES

       4.      The Plaintiff is a natural person residing in Santa Fe County, New Mexico and is

the Chapter 7 Debtor in the above styled and numbered case.

       5.      Defendant Lucrece Borrego (“Defendant” or “Borrego”), upon information and

belief, is a resident of Santa Fe County, New Mexico.

                                    IV. FACTUAL ALLEGATIONS

       6.      Debtor filed for relief under Chapter 7 on July 6, 2020 under the above referenced

cause number. Lally initiated the above case by filing a voluntary petition under Chapter 7 and

pursuant to 11 U.S.C. §301, an Order for Relief was effective on July 6, 2020. Debtor filed his

initial Schedules and Statements on July 6, 2020, listing Defendant Borrego as a general unsecured

creditor on Schedule E/F.

       7.      Defendant Borrego briefly dated Plaintiff but that relationship has ended.



                                                  2


Case 20-11368-j7        Doc 14     Filed 08/21/20     Entered 08/21/20 16:06:52 Page 2 of 14
       8.         Defendant Borrego has asserted a pre-petition claim against the Debtor, the claim

for which required Debtor was to repay money arising out of personal loan in which money,

property, insurance, or services were the subject thereof and the same were used primarily for

personal, family, or household purposes.

       9.         On July 6, 2020, Debtor submitted his mailing matrix with this Court that provided

Defendant Borrego’s proper address as 78 Camino Pacifico, Santa Fe, New Mexico 87508.

       10.        On July 8, 2020, the Bankruptcy Noticing Center (“BNC”) mailed out the “Notice

of Chapter 7 Bankruptcy Case, Meeting of Creditors and Deadlines” (Official Form 9A) to all

creditors, including Borrego and other parties based on the mailing matrix filed with this Court.

This mailing constituted formal notice to Defendant of the above Chapter 7 Bankruptcy. This

notice warned all creditors in conspicuous language, against violating the automatic stay pursuant

to 11 U.S.C. §362. The United States Postal Service did not return the notice sent to the Defendant.

The notice was not returned. If the United States Postal Service has not returned the notice, there is

a presumption that the addressee received the notice mailed to it by the BNC.

       11.        As of this writing, no action has been filed contesting the Debtor’s right to a

discharge of debts under 11 U.S.C. §523 or §727, and not grounds are believed to exist to support

such an action.

       12.        Borrego appeared at the regularly scheduled telephonic creditors meeting held on

August 5, 2020 at 1:00 p.m.

       13.        On August 10, 2020, Borrego sent a letter to Lally’s parents, Brendan and Linda

Lally which contains many false and misleading statements against Lally.

       14.        Upon information and belief, Lally’s ex-spouse Kristina Lally, who is a notice

creditor because of her marriage to Lally within the last eight (8) years of the Petition and not a

                                                    3


Case 20-11368-j7          Doc 14     Filed 08/21/20     Entered 08/21/20 16:06:52 Page 3 of 14
creditor of the estate, has received the form letter. Plaintiff has no pending DSO obligation, rather

receives child support from Kristina Lally who is in arrears.

          15.   Upon information and belief, other creditors of the case have received similar

letters the purpose for which is to harass, intimidate and embarrass Lally because of his bankruptcy

filing.

          16.   Other non-creditors of the case have received the form letter including a group

called “La Liga”

          17.   While unintelligible in many respects, the purpose of the letter is to solicit creditors

to join an unfiled Adversary Action to contest the discharge, which again, as of this writing has not

been filed.

          18.   The letter falsely accuses Lally of “fraudulently transferred, concealed, or

destroyed property that would have become property of the estate”; “knowingly made false

statement in the bankruptcy paperwork or to the bankruptcy trustee at the 341 meeting of

creditors”; “obtained credit under false pretenses”; “falsified financial documents used to support

a credit request to inflate/deflate the debtor’s worth”; "purchased items on existing credit with no

intention of repaying the debt (this can be proven by showing the lack of an ability to pay at the

time of purchase) and”; “charged expensive luxury items and took substantial cash advances

shortly before filing for bankruptcy (this can date back to proven initial intent to file)” without any

proof whatsoever.

          19.   Borrego also states “asked questions that he answered untruthfully under oath”

without any proof whatsoever.




                                                   4


Case 20-11368-j7        Doc 14      Filed 08/21/20      Entered 08/21/20 16:06:52 Page 4 of 14
       20.     Borrego states “…Lally is also under criminal investigation by the State of NM for

an unassociated fraud case and has, by known personal associates, stated intentions to flee the

State”, again which is untrue, false and misleading and wholly fraudulent.

       21.     No investigation has been conducted by Borrego to substantiate the false

allegations against Lally despite the fact Defendant knows or should know that the information is

false, and that Defendant knows or should know that her own statements published are false,

misleading, inaccurate and fraudulent.

       22.     Hereinafter all such false statements and information, published by the Defendants,

or participated in by the Defendants, or adopted by the Defendants, or purported to be verified by

the Defendants, is referred to as the “False Information”.

       23.     Lally is a Physicians Assistant and has a reputation in the medical and Santa Fe

community.

       COUNT I – INJUNCTIVE RELIEF AGAINST DEFENDANT BORREGO

       24.     Plaintiff realleges the allegations as contained in paragraphs 1 through 23 as if set

out fully herein and further states:

       25.     By the publication of the False Information, and upon reasonable belief, it is

alleged that Defendant, willfully, wantonly and maliciously published false, disparaging,

damaging and utterly outrageous false allegations to all of Lally’s creditors and has published a

Google drop box with false allegations.

       26.     Borrego has created an email address entitled “stopbartlally@gmail.com” for the

sole purpose of defaming Lally.

       27.     Upon information and belief, Defendant published this False Information with

intent to damage the reputation of Lally.

                                                 5


Case 20-11368-j7        Doc 14     Filed 08/21/20     Entered 08/21/20 16:06:52 Page 5 of 14
       28.     In the alternative, in the event such intent to damage the reputation of Lally was not

willful, such action was wanton and made with an utter disregard for the truth and the rights,

business and interests of Lally, and Defendant either knew or should have known that such actions

would result in substantial damage to reputation of Lally.

       29.     Employers take precaution before conducting business with one another and hiring

employees. Defendant’s statement were made for the purpose of causing damage to Lally’s

employment opportunities.

       30.     Even if such publications are false, other receiving the communication are likely to

see Lally with a “scarlet letter” against that his reputation in the medical and Santa Fe community.

       31.     Every day Defendant’s false statements exists without retraction is another day

Lally’s reputation suffers.

       32.     Consequently, Defendant’s publication has affected or will adversely affect Lally’s

business interest and reputation unless Defendant is ordered to retract and disavow her publication.

       33.     Defendant’s letter to Lally’s ex-spouse is causing issues related the custody of his

children and will be used by Lally’s ex-spouse against him in family law court. Defendant’s

transmittal to Kristina Lally can only be viewed for the purpose of harassment and embarrassment

for it serve no other purpose, including solicitation to join a unfiled Adversary Action.

       34.     A temporary restraining order and/or permanent injunction are warranted because

there are no equally plain, adequate, and/or speedy remedies at law.

       35.     Section 105(a) of the Bankruptcy Code authorizes the Court to issue “any order,

process, or judgment that is necessary or appropriate to carry out the provisions of this title.”




                                                  6


Case 20-11368-j7        Doc 14     Filed 08/21/20     Entered 08/21/20 16:06:52 Page 6 of 14
       36.     Pursuant to 11 U.S.C. § 105(a), the Debtor is entitled to a Preliminary Injunction

prohibiting Defendant from making false and misleading statements.

       37.     The relief requested herein is necessary to protect Debtor’s ability to seek

employment in the Santa Fe community and to be free to effectively administer the underlying

bankruptcy case.

       38.     In the absence of entry of the requested injunctive relief, the Debtor will be

imminently and irreparably harmed.

       39.     A reasonable likelihood of success on the merits exists because the allegations in

the letters are complete false, are conjecture and without merit.

       40.     Plaintiff will suffer immediate and irreparable harm if Defendant is not

enjoined from communicating, orally or in writing, with third parties regarding the false

allegations claimed against Plaintiff.

       41.     It is clear from the letter sent by Borrego that she is soliciting others to join in

a action to contest the discharge. While she may have the right to solicit others who may

initiate an action against Plaintiff, she cannot do so while making false and misleading

statements. If others wish to initiate an action against Plaintiff they have been given the

right to do so without Borrego’s solicitation.

       42.     If a balance of harm exists, then the balance favors Plaintiff.

       43.     Pursuant to 11 U.S.C. § 105(a), Plaintiff is entitled to a Temporary Restraining

Order and Preliminary Injunction prohibiting Defendant from false and misleading

statements regarding Plaintiff.




                                                 7


Case 20-11368-j7       Doc 14      Filed 08/21/20     Entered 08/21/20 16:06:52 Page 7 of 14
        WHEREFORE, Plaintiff respectfully requests this Court grant injunctive relief in

Plaintiff’s favor against Defendant Borrego, for a Temporary Restraining Order and Injunction

prohibiting Defendant from making third party communications against Plaintiff and any such

further relief as the Court deems just and proper.


COUNT II – DAMAGES FOR VIOLATION OF THE AUTOMATIC STAY INCLUDING
              ATTORNEY’S FEES AND PUNITIVE DAMAGES

        44.     Plaintiff realleges the allegations as contained in paragraphs 1 through 43 as if set

out fully herein and further states:

        45.     At all times material to this proceeding, the Defendant had actual knowledge of

Plaintiff’s Chapter 7 bankruptcy filing and appeared at the creditor’s meeting held on August 5,

2020.

        46.     Despite this actual knowledge, Defendant continues to take action to collect on the

debt by soliciting third parties, including non-creditors, to join in the fictitious cause against Lally.

        47.     Damages should be awarded in this case not only to compensate for the losses or

injury presumed and sustained by Plaintiff, but also to coerce Defendant into compliance with the

orders issued by this Bankruptcy Court and other bankruptcy courts in which Defendants may

come into contact.

        48.     An award of damages to cover the value of any loss, any out-of pocket expenses,

including attorney’s fees and costs incurred, and the value of the personal time of Plaintiff in

having to deal with the conduct of actions of Defendant, and in having to participate in this

adversary proceeding is required.




                                                   8


Case 20-11368-j7         Doc 14     Filed 08/21/20      Entered 08/21/20 16:06:52 Page 8 of 14
        49.     Damages for the emotional and psychological distress that the Defendant’s

violations of the Court's orders and injunctions caused the Plaintiff are recoverable, because actual

damages include non-financial harm to the Plaintiff as well as those of financial distress.

        50.     Plaintiff’s emotional distress is significant in that it is not and was not fleeting,

inconsequential or trivial from the Plaintiff’s perspective. This is evident from the fact that the

filing of the Chapter 7 bankruptcy was the Plaintiff’s attempt to alleviate the otherwise

insurmountable social and economic problems he faced, as well as preserve the dignity he held for

himself. Continued collection efforts frustrate the effectiveness of the bankruptcy in that what

was promised to him is left undelivered causing Plaintiff to return to the emotional distress that the

Plaintiff originally intended to halt.

        51.     This emotional distress is distinct from the anxiety and pressures inherent to filing a

Chapter 7 bankruptcy in that the bankruptcy process was intended to take the pressure off of the

Plaintiff from having to deal with these very actions and conduct of Defendant, and therefore the

actions and conduct of Defendant cannot be deemed inherent in the bankruptcy process.

        52.     Due to Defendant’s conduct, Plaintiff was forced to hire counsel and their damages

include reasonable attorney's fees incurred in prosecuting this claim.

        53.     Since Defendant continues to harass Plaintiff, the damages are ongoing in nature.

Defendants are liable for any and all future harm suffered by Plaintiff as a result of Defendant’s

conduct. The conduct of the Defendant has substantially frustrated the Order for Relief in this case

and has cost Plaintiff unnecessary time, effort and expense in seeking to enforce his rights under

the Code.

        54.     Defendant has continued harassment and activity which can only be classified as

willful. Such willful attempts to collect a debt subject to the automatic stay is a violation of 11

                                                  9


Case 20-11368-j7        Doc 14      Filed 08/21/20     Entered 08/21/20 16:06:52 Page 9 of 14
U.S.C. §362(k)(1) and actual damages, including attorney’s fees and costs, are appropriate under

the circumstances.

       55.     Because of the egregious conduct of Defendants, punitive damages was warranted

under the circumstances and facts of the case under 11 U.S.C. §362(k)(1).

       56.     With this prima facie showing, the duty is on Defendant to show, as the only

defense, a present inability to comply with the order(s) and injunction(s) of the Court that goes

beyond a mere assertion of inability. Failing a showing of a present inability to comply with the

order(s) and injunction(s) of the Court by Defendants, Plaintiff must prevail and Defendants must

be held liable for willfully violating the order(s) and injunction(s) of the Bankruptcy Court in

regard to the bankruptcy filed by Plaintiff.

       57.     Plaintiff have been injured and damaged by the Defendant’s actions and is entitled

to recover judgment against the Defendants for actual damages in an amount not less than

$12,000.00, and punitive damages in an amount not less than $20,000.00, plus an award of costs

and reasonable attorneys fees, for violations of 11 U.S.C. §362(k)(1), and pursuant to the Court’s

powers under 11 U.S.C. § 105.

       WHEREFORE, Plaintiff respectfully requests this Court grant Debtor his damages as a

result of Defendant Borrego’s violation of the automatic stay and grant Debtor his reasonable

attorney’s fees under §362(k)(1), award punitive damages under §362(k)(1) for Borrego’s willful

violation of the automatic stay, and any such further relief as the Court deems just and proper.

                             COUNT III – DEFAMATION PER SE

       58.     Plaintiff realleges the allegations as contained in paragraphs 1 through 57 as if set

out fully herein and further states:



                                                10


Case 20-11368-j7       Doc 14      Filed 08/21/20    Entered 08/21/20 16:06:52 Page 10 of 14
       59.     As discussed above, upon reasonable belief, Defendant published false and

derogatory statements regarding Lally.

       60.     Upon information and belief, Defendant knew that the statements she made were

false and defaming in nature.

       61.     Defendant published the knowingly false statements, to third parties including

Lally’s parents, about Lally and did so in a willful, wanton, malicious, reckless and negligent

manner.

       62.     The false statements made by Defendant constitutes defamation per se because

such statements were intended to besmirch the reputation of Lally.

       63.     Defendants’ willful, wanton, malicious and outrageous conduct justifies the

imposition of punitive damages in an amount sufficient to punish them for their wrongful conduct

and to deter them and other defendants from such conduct in the future.

       64.     Lally is entitled to all compensatory, general, consequential, and restitution

damages stemming from the defamatory statements made by Defendant, including but not limited

to, lost wages and damages associated with Lally’s compromised business reputation in the

marketplace.

       WHEREFORE, Plaintiff respectfully requests this Court award damages for Defendant’s

wrongful statements in an amount to be proven at trial and any such further relief as the Court

deems just and proper.

                             COUNT IV – LIBEL AND SLANDER

       65.     Plaintiff realleges the allegations as contained in paragraphs 1 through 64 as if set

out fully herein and further states:



                                                11


Case 20-11368-j7       Doc 14      Filed 08/21/20    Entered 08/21/20 16:06:52 Page 11 of 14
        66.     The statements made by Defendant concerning Lally also constitute libel and

slander.

        67.     The statements made by Defendant concerning Lally were false.

        68.     The statements made by Defendant concerning Lally were published to third

parties, including Plaintiff’s parents.

        69.     The statements made by Defendants concerning Lally were unprivileged.

        70.     The statements made by Defendant concerning Lally were made intentionally

and/or negligently made.

        71.     The statements made by Defendant concerning Lally are actionable because they

caused special harm, namely damage to Lally’s business reputation and loss of income and

goodwill.

        78.     As a direct and proximate cause of the foregoing, Lally has suffered special

damages and presumed damages and continues to be damaged in an amount to be proven at trial,

however, it is estimated that such damages exceed $5,000.00 per month.

        79.     The false statements made by Defendant were willful, wanton, malicious and

reckless and were made to intentionally harm Lally thereby entitling Lally to punitive damages.


        WHEREFORE, Plaintiff respectfully requests this Court grant Debtor his damages as a

result of Defendant Borrego’s Libel and Slander and grant Debtor his reasonable attorney’s fees

and costs and award punitive damages for Borrego’s willful actions and any such further relief as

the Court deems just and proper.




                                               12


Case 20-11368-j7        Doc 14     Filed 08/21/20   Entered 08/21/20 16:06:52 Page 12 of 14
                                       Respectfully submitted,

                                       DAVIS MILES MCGUIRE GARDNER, PLLC

                                       By Electronically filed
                                       Ron Holmes
                                       Attorney for Plaintiff
                                       320 Gold SW, Suite 1401
                                       Albuquerque, NM 87102
                                       (505) 268-3999
                                       (505) 243-6448 fax
                                       rholmes@davismiles.com




                                        13


Case 20-11368-j7   Doc 14   Filed 08/21/20   Entered 08/21/20 16:06:52 Page 13 of 14
                                                                       Exhibit 1




Case 20-11368-j7   Doc 14   Filed 08/21/20   Entered 08/21/20 16:06:52 Page 14 of 14
